Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/711047     Attorney's Docket #: 074128-0219
Filing Date: 12/11/2019; claimed foreign priority to 12/13/2018
					
Applicant: Tsuytani et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 1/14/2022 has been acknowledged.
Claims 15-20 have been added.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 8, lines 3-4, it is unclear and confusing to what is meant by “covering a main surface of the semiconductor IC with a first insulating layer, the semiconductor IC having a main surface, a back surface positioned opposite to the main surface.”  The second “a main surface” should probably be changed to --the main surface-- since it has already been previously mentioned.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Initially, it is noted that the 35 U.S.C. § 103 rejection based on a first conductor layer, a first wiring pattern, and a first rewiring pattern; a second conductor layer, a second wiring pattern, and a first wiring pattern; and a plurality of electrode pads, a plurality of signal pads and a plurality of power supply pads deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
	In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
	In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
	 In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Claims 1-8 and 15-18, insofar as claim 8 can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (JP # 2013229548 A). 
In regards to claim 1, Hanada et al. (figures 1(a)-7) show a semiconductor IC-embedded substrate 1 comprising: a plurality of insulating layers 21,22,23; a plurality of conductor layers L1,L2,L3,L4; and a semiconductor IC 10 embedded in at least one of the plurality of insulating layers 22, wherein the semiconductor IC 10 includes a main surface 10a, a back surface 10b positioned opposite to the main surface 10a, a plurality of pad electrodes 11 provided on the main surface 10a, and a rewiring layer (34; see figure 3(a)) covering the main surface 10a and connected (connected through V(sub 3C) to the plurality of pad electrodes 11, wherein the rewiring layer 34 includes a first rewiring pattern (V(sub 3C); see figure 3(b)) connected in common to a plurality of power supply pads 11 included in the plurality of electrode pads 11, wherein the plurality of insulating layers 21,22,23 include a first insulating layer 22 that covers the main surface 10a of the semiconductor IC 10, wherein the first insulating layer 22 has a first opening (33: wherein 11 sits; see figure 2(e)) exposing the first rewiring pattern 34, at a location overlapping the plurality of power supply pads 11, wherein the plurality of conductor L1,L2,L3,L4 layers include a first conductor layer (L3; see figure 4(a)) provided on the first insulating layer 22, wherein the first conductor layer L3 includes a first wiring pattern 36 connected to the first rewiring pattern (V(sub 3C); see figure 3(b)) through the first opening (33: wherein 11 sits; see figure 2(e)), wherein the plurality of insulating layers 20,21,22 further include a second insulating layer 23 that covers the first conductor layer L3, wherein the second insulating layer 23 has a plurality of second openings (wherein V(sub34) sits) formed at a location overlapping the first opening (33: wherein 11 sits; see figure 2(e)), wherein the plurality of conductor layers L1,L2,L3,L4 further include a second conductor layer L4 provided on the second insulating layer 23, and wherein the second conductor layer L4 includes a second wiring pattern (V(sub34); see figure 8(a)) connected to the first wiring pattern 36 through the plurality of second openings (wherein V(sub34) sits). 
	Therefore, it would have been obvious to one of ordinary skill in the art to use the first conductor layer, the first 
In regards to claim 2, Hanada et al. show wherein any of the plurality of power supply pads 11 and any of the plurality of second openings (wherein V(sub34) sits) overlap each other in a plan view. 
In regards to claim 3, Hanada et al. show wherein an arrangement pitch of the plurality of power supply pads 11 and an arrangement pitch of the plurality of second openings (wherein V(sub34) sits) differ from each other. 
In regards to claim 4, Hanada et al. show wherein the arrangement pitch of the plurality of second openings (wherein V(sub34) sits) is smaller than the arrangement pitch of the plurality of power supply pads 11. 
In regards to claim 5, Hanada et al. show wherein the arrangement pitch of the plurality of second openings (wherein V(sub34) sits) is larger than the arrangement pitch of the plurality of power supply pads 11. 
In regards to claim 6, Hanada et al. show wherein a surface of the second wiring pattern (V(sub34); see figure 8(a)) has recesses overlapping the plurality of second openings (wherein V(sub34) sits), respectively. 
In regards to claim 7, Hanada et al. (figure 4B) show wherein the plurality of conductor layers L1,L2,L3,L4 further include a third conductor layer L2 positioned on a back surface side 10b of the semiconductor IC 10, wherein the first conductor layer L3 is connected (connected by V(sub23)) to the third conductor layer L2 at a location not overlapping the semiconductor IC (10; figure 6(a)) in a plan view through a via conductor (V(sub23)) formed inside a via 21 penetrating at least one of the plurality of insulating layers (see figure 6(a): 21,22), wherein the via 21 has a shape in which a (see figure 6(a)), wherein the via 21 has a first section positioned on one of a first conductor layer side (side of L3) and third conductor layer side (side of L2) and a second section positioned on another of the first conductor layer side (side L3) and the third conductor layer side (side of L2), and wherein a reduction in the diameter per unit depth in the first section is larger than that a reduction in the diameter per unit depth in the second section (see V(sub23) in figure 6(a)). 
In regards to claim 8, Hanada et al. (figures 1(a)-7) show a method for manufacturing a semiconductor IC-embedded substrate 1, the method comprising: covering a main surface 10a of the semiconductor IC 10 with a first insulating layer 22, the semiconductor IC 10 having a main surface 10a, a back surface 10b positioned opposite to the main surface 10b, a plurality of pad electrodes 11 provided on the main surface 10a, and a rewiring layer (34; see figure 3(a)) covering the main surface 10a and connected (connected through V(sub 3C)) to the plurality of pad electrodes 11, the rewiring layer (34; see figure 3(a)) including a rewiring pattern (V(sub 3C); see figure 3(b))  connected (connected through V(sub 3C)) in common to a plurality of power supply pads 11 included in the plurality of pad electrodes 11; forming a first opening (33: wherein 11 sits; see figure 2(e)) in the first insulating layer 22 to expose the rewiring pattern (V(sub 3C); see figure 3(b)) at a location overlapping the plurality of power supply pads 11; forming a first conductor layer (L3; see figure 4(a)) on the first insulating layer 22 to connect a first wiring pattern 36 included in the first conductor layer L3 to the rewiring pattern (V(sub 3C); see figure 3(b)) through the first opening (33: wherein 11 sits; see figure 2(e)); forming a second insulating layer 23 covering the first conductor layer L3; forming a plurality of second openings (wherein V(sub34) sits) in the second insulating layer 23 to expose the first wiring pattern 36 at a location overlapping the first opening (33: wherein 11 sits; see figure 2(e)); and forming a second conductor layer L4 on the second insulating layer 23 to connect a second wiring pattern (V(sub34); see figure 8(a)) included in the second conductor layer L4 to the first wiring pattern 36 through the plurality of second openings (wherein V(sub34) sits). 


In regards to claim 15, Hanada et al. show wherein the rewiring layer (34; see figure 3(a)) includes a plurality of second rewiring patterns (V(sub 3C) left side; see figure 3(b)) each connected to an associated one of a plurality of signal pads 11 includes in the plurality of pad electrodes 11, and wherein the first rewiring pattern (V(sub 3C) right side; see figure 3(b)) is greater in area than each of the second rewiring patterns (V(sub 3C) left side; see figure 3(b)).
In regards to claim 16, Hanada et al. show wherein the first opening (33: wherein 11 sits; see figure 2(e)) is greater in area than each of the second rewiring patterns (V(sub 3C) left side; see figure 3(b)).
In regards to claim 17, Hanada et al. show wherein any of the plurality of power supply pads 11, the first opening (33: wherein 11 sits; see figure 2(e)), and any of the plurality of second opening (wherein V(sub34) sits) overlap one another in a plan view.
In regards to claim 18, Hanada et al. show wherein the first insulating layer 22 is located between the main surface 10a of the semiconductor IC 10 and the second insulating layer 23.

Claims 9-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (JP # 2013229548 A) in view of Esfandyarpour (U.S. Patent # 10,093,975 B2).
In regards to claim 9, Hanada et al. (figures 1(a)-7) show an apparatus comprising: a semiconductor chip 10, a main surface 10a in which a first electrode 11 and a plurality of second electrodes 11 are formed; a first insulating layer 22 covering the first and second electrodes, the first insulating layer 22 having a first opening (33: wherein 11 sits; see figure 2(e)) that exposes the first electrode and a plurality of second openings (wherein V(sub34) sits) that expose the second electrodes, the first opening (33: wherein 11 sits; see figure 2(e)) being greater in area than each of the second openings (wherein V(sub34) sits); a first conductor layer L3 formed on the first insulating layer 22, the first conductor layer L3 having a first conductor pattern 32 connected to the first electrode via the first opening (33: wherein 11 sits; see figure 2(e)) and a plurality of second conductor patterns 34 connected to the second electrodes via the second openings (wherein V(sub34) sits), the first conductor pattern 32 being greater in area than each of the second conductor patterns 34; a second insulating layer 23 covering the first and second conductor patterns 32,34, the second insulating layer 23 having a plurality of third openings that expose the first conductor pattern 32, each of the third openings being smaller in area than the first openings (33: wherein 11 sits; see figure 2(e)); and a second conductor layer L4 formed on the second insulating layer 23, the second conductor layer L4 having a third conductor pattern connected to the first conductor pattern 32 via the third openings, the third conductor pattern being greater in area than the first conductor pattern 32.  Specifically, Hanada et al. fail to explicitly show the second electrodes surrounding the first electrode, the first electrode being greater in area than each of the second electrodes.
Esfandyarpour is cited for showing a systems and methods for high efficiency electronic sequencing and detention.   Specifically, Esfandyarpour (figures 33A-33M)  particularly figure 33D discloses a main surface in which a first electrode (middle 3380) and a plurality of second electrodes (outer 3380,3340; see column 30, lines 35-58) are formed, the second electrodes (outer 3380,3340) surrounding the first electrode (middle 3380), the first electrode (middle 3380) being greater in area than each of the second electrodes (outer 3380,3340) (see column 29, line 58- column 31, line 58) for the purpose of proving different inner and outer electrodes surrounding each other along the perimeter of confinement cell for electrical connections through the device.
Therefore, it would be obvious to one of ordinary skill in the art to use Lee et al.’s electrodes on the semiconductor chip to modify Eshanduarpour’s second electrodes surrounding the first electrode, the first electrode being greater in area than each of the second electrodes chip electrodes to modify Hanada et a.’s various electrode pads for the  proving different inner and outer electrodes surrounding each other along the perimeter of confinement cell for electrical connections through the device.

In regards t claim 10, Hanada et al. as modified by Eshanduarpour discloses wherein the semiconductor chip 10 has a side surface substantially perpendicular to the main surface 10a, and wherein the side surface is covered with the first insulating layer 22.
In regards to claim 11, Hanada et al. as modified by Eshanduarpour discloses wherein the semiconductor chip 10 further has a back surface 10b located opposite to the main surface 10a, and wherein the back surface 10b is completely covered with a third insulating layer 21 stacked on the first insulating layer 22. 
In regards to claim 12, Hanada et al. as modified by Eshanduarpour discloses wherein the first conductor pattern  is greater in area than the first electrode 11. 
In regards to claim 13, Hanada et al. as modified by Eshanduarpour discloses further comprising a solder resist 25 covering a part of the second conductor layer L3, wherein at least a part of the third conductor pattern 39 is exposed without covered with the solder resist 25. 
In regards to claim 14, Hanada et al. as modified by Eshanduarpour discloses wherein the third conductor pattern 39 has a first region covered with the solder resist 25 and a second region exposed from the solder resist 25, and wherein the second region is greater in area than the first area.
In regards to claim 19, Handa et al. as modified by Eshanduarpour discloses wherein the first insulating layer 22 is located between the main surface 10a of the semiconductor chip 10 and the second insulating layer 23.
In regards to claim 20, Handa et al. as modified by Eshanduarpour discloses wherein the first conductor layer L3 is located between the main surface 10a of the semiconductor chip 10 and the second conductor layer L4. 

Response
Applicant's arguments filed 1/14/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.
The insertion of Applicant's additional claimed language, for example, "in claims 1, 8, 9, 14 and new claims 15-20" cause for further search and consideration to make this action final.
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P.  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R.  1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








3/10/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826